     Case 3:18-cv-00711-AWT Document 123 Filed 02/12/21 Page 1 of 17



                     UNITED STATES DISTRICT COURT
                        DISTRICT OF CONNECTICUT

-------------------------------- x
EUGENE SCALIA, SECRETARY OF      :
LABOR, UNITED STATES DEPARTMENT  :
OF LABOR,                        :
                                 :
          Plaintiff,             :
                                 :
               v.                :      Civil No. 3:18-cv-711(AWT)
                                 :
CARE AT HOME, LLC, DANIEL KARP, :
and SUZANNE KARP,                :
                                 :
          Defendants.            :
-------------------------------- x

    RULING ON PLAINTIFF’S MOTION FOR PARTIAL SUMMARY JUDGMENT

     The Secretary of Labor, United States Department of Labor

(the “Plaintiff”) has moved for partial summary judgment against

defendants Care at Home, LLC (“Care at Home”) and Daniel Karp in

this case brought under the Fair Labor Standards Act, 29 U.S.C.

§ 201 et seq. (the “FLSA”). The Plaintiff does not seek summary

judgment   against   defendant   Suzanne   Karp.   The   Plaintiff     seeks

summary judgment on the following six issues:

     (1) From November 12, 2015 until December 31, 2015                  the

     defendants failed to pay the required overtime premium to

     certain of their employees who worked more than 40 hours in

     a workweek;

     (2) The defendants owe their employees back wages in the

     amount of $19,301.18 for this 2015 overtime violation;
     Case 3:18-cv-00711-AWT Document 123 Filed 02/12/21 Page 2 of 17



     (3)   Liquidated   damages   in     the   amount   of    $19,301.18     are

     warranted for this 2015 overtime violation;

     (4) From January 1, 2016 and through at least October 23,

     2016 the defendants deducted improper amounts from certain

     employees’ wages for meals;

     (5) The defendants are properly considered employers under

     § 3(d) of the FLSA; and

     (6) The defendants violated the recordkeeping provisions of

     the FLSA by failing to maintain certain records supporting

     their    deductions   from   employees’      wages      and   failing   to

     maintain complete records of employees’ hours worked.


The Plaintiff also requests that the court enter certain orders

directing the defendants to take, or restraining them from taking,

certain actions. For the reasons set forth below, the Plaintiff’s

motion is being granted.

I.   FACTUAL BACKGROUND

     Defendant Care at Home is a limited liability company that

provides personal care services to aged and infirm clients. These

personal     care   services   include     non-medical       care,   such    as

transportation, meal preparation, light housekeeping, laundry,

fall prevention, dressing, toileting, and mobility. Care at Home

employed certain employees, including those at issue in this case,

tasked with performing non-medical care for Care at Home clients



                                   -2-
        Case 3:18-cv-00711-AWT Document 123 Filed 02/12/21 Page 3 of 17



in the clients’ homes. Those employees who perform non-medical

care in the clients’ homes are engaged in domestic service. Some

Care at Home’s employees stayed at clients’ homes for 24 hours per

day. These Care at Home employees who stayed at clients’ homes for

24 hours were called 24-hour live-in employees. The defendants

have stipulated to enterprise coverage under the FLSA for Care at

Home.

     Care at Home and Daniel Karp engaged in the related activities

of providing personal care services through unified operation and

common control in that Daniel Karp was an owner of Care at Home

and controlled its operations by, among other things, setting pay

rates,     work   schedules,    and   having   the   authority    to      hire,

discipline, and fire employees. Care at Home and Daniel Karp had

the common business purpose of providing personal care services to

clients. Care at Home employed all of the employees at issue in

this case.

     Daniel and Suzanne Karp started the business and are the sole

owners of Care at Home. Daniel Karp is a corporate officer of Care

at Home. He has been, and still is, the only person at Care at

Home who sets pay rates for all employees. Daniel Karp sets pay

rates for clients, sets work schedules, was involved in determining

the deductions from employees’ wages for food and lodging, and he

has the authority to hire, discipline, and fire employees. He is

responsible for maintaining employee records for Care at Home.


                                      -3-
     Case 3:18-cv-00711-AWT Document 123 Filed 02/12/21 Page 4 of 17



     On or about July 11, 2016, the U.S. Department of Labor, Wage

and Hour Division commenced an investigation of the pay practices

of Care at Home. The period covered by the investigation was from

November 12, 2015 to October 23, 2016. During the investigation,

Daniel Karp informed     investigators    that Care at Home had no

independent contractors, subcontractors or day laborers.

     The Wage and Hour Division’s investigation found that from

November 12, 2015 to December 31, 2015, Care at Home paid straight

time wages to certain of its caregiving employees for hours worked

over 40 hours per week, as opposed to the overtime premium. Care

at Home and Daniel Karp have admitted that they paid straight time

to caregivers for hours worked over 40 per week, including to

employees at issue in this case, for the time period from November

12, 2015 to December 31, 2015.

     In calculating the back wages owed for this 2015 overtime

violation, the Wage and Hour Division used the defendants’ payroll

records. Those records show on their face that employees worked

more than 40 hours in a workweek between November 12, 2015 and

December 31, 2015 and were not paid the overtime premium required

by the FLSA.   In performing these back-wage calculations, the Wage

and Hour Division used the total hours worked, if that information

was available in the payroll records; if only full days worked as

opposed to hours worked were reported on the payroll records, the

Wage and Hour Division used a 16-hour workday for the 24-hour live-


                                  -4-
        Case 3:18-cv-00711-AWT Document 123 Filed 02/12/21 Page 5 of 17



in employees. In 2015 and 2016, the defendants compensated their

24-hour live-in employees for 16 hours of work per day, regardless

of how many hours they worked. Based on the payroll records the

defendants provided, the Wage and Hour Division determined that

the defendants owe their employees a total of $19,301.18 in back

wages for this 2015 overtime violation, as well as $19,301.18 in

liquidated damages.

       The Wage and Hour Division’s investigation found that from

January 1, 2016 to at least October 23, 2016, Care at Home deducted

$33.00 per day for food and lodging from the wage of 24-hour live-

in employees if those employees worked at least two or three live-

in shifts per week. The defendants took the $33.00 deduction from

an employee’s wages only during workweeks when the employee worked

more    than   40   hours.   At   an    informal   conference    during   the

investigation, Daniel Karp informed the Wage and Hour Division

that $22.00 of the total deduction was for food. During the

investigation, the defendants provided no records justifying the

amount of their food and lodging-related deductions from the wages

of 24-hour live-in employees, and the Wage and Hour Division

determined that the $33.00 per day deductions were not permissible

under    the   FLSA.   Because    the    defendants   provided   no   records

justifying their deductions from employees’ wages for food, in

calculating the back pay owed to those employees the Wage and Hour




                                        -5-
       Case 3:18-cv-00711-AWT Document 123 Filed 02/12/21 Page 6 of 17



Division gave Care at Home the maximum allowable credit for food

permissible under the regulations, which was $10.88 per day.

       During the Wage and Hour Division’s investigation, the agency

found that the defendants failed to maintain and preserve certain

records as required by the FLSA with respect to their calculations

for the meal deduction. Daniel Karp doubts that he kept any records

with respect to his calculations for the meal deduction. Also, he

does   not   believe    he   kept   any    records   with   respect   to   his

calculations for the lodging deduction.

       For any documents the defendants failed to produce, the

defendants are now prohibited by the court’s Order Re Motion for

Sanctions (ECF No. 105) from supporting any defenses or opposing

any of the Plaintiff’s claims based on any such documents, and

from introducing into evidence or otherwise relying on any such

documents.

II.    LEGAL STANDARD

       A motion for summary judgment may not be granted unless the

court determines that there is no genuine issue of material fact

to be tried and that the facts as to which there is no such issue

warrant judgment for the moving party as a matter of law.             Fed. R.

Civ. P. 56(a); see Celotex Corp. v. Catrett, 477 U.S. 317, 322-23

(1986); Gallo v. Prudential Residential Servs., 22 F.3d 1219, 1223

(2d Cir. 1994). When ruling on a motion for summary judgment, the

court may not try issues of fact, but must leave those issues to


                                     -6-
        Case 3:18-cv-00711-AWT Document 123 Filed 02/12/21 Page 7 of 17



the jury.      See, e.g., Anderson v. Liberty Lobby, Inc., 477 U.S.

242, 255 (1986); Donahue v. Windsor Locks Bd. of Fire Comm’rs, 834

F.2d 54, 58 (2d Cir. 1987). Thus, the trial court’s task is

“carefully limited to discerning whether there are any genuine

issues of material fact to be tried, not to deciding them. Its

duty, in short, is confined . . . to issue-finding; it does not

extend to issue-resolution.”        Gallo, 22 F.3d at 1224.

     Summary judgment is inappropriate only if the issue to be

resolved is both genuine and related to a material fact. An issue

is “genuine . . . if the evidence is such that a reasonable jury

could return a verdict for the nonmoving party.”             Anderson, 477

U.S. at 248 (internal quotation marks omitted). A material fact is

one that would “affect the outcome of the suit under the governing

law.”    Id. at 248.

     When reviewing the evidence on a motion for summary judgment,

the court must “assess the record in the light most favorable to

the non-movant and . . . draw all reasonable inferences in its

favor.”       Weinstock v. Columbia Univ., 224 F.3d 33, 41 (2d Cir.

2000) (quoting Delaware & Hudson Ry. Co. v. Consol. Rail Corp.,

902 F.2d 174, 177 (2d Cir. 1990)). Because credibility is not an

issue    on   summary   judgment,   the    nonmovant’s   evidence   must   be

accepted as true for purposes of the motion. Nonetheless, the

inferences drawn in favor of the nonmovant must be supported by

the evidence. “[M]ere speculation and conjecture is insufficient


                                     -7-
     Case 3:18-cv-00711-AWT Document 123 Filed 02/12/21 Page 8 of 17



to defeat a motion for summary judgment.”                         Stern v. Trustees of

Columbia    Univ.,      131    F.3d    305,      315     (2d     Cir.   1997)       (internal

quotation marks omitted) (quoting Western World Ins. Co. v. Stack

Oil, Inc., 922 F.2d 118, 121 (2d. Cir. 1990)).                        Moreover, the “mere

existence    of     a    scintilla         of     evidence       in     support      of     the

[nonmovant’s]       position        will    be     insufficient;            there    must    be

evidence    on     which      [a]   jury        could    reasonably         find     for    the

[nonmovant].”       Anderson, 477 U.S. at 252.

     Finally,      the     nonmoving       party        cannot    simply      rest    on    the

allegations in its pleadings since the essence of summary judgment

is to go beyond the pleadings to determine if a genuine issue of

material    fact    exists.         See    Celotex        Corp.,      477    U.S.    at     324.

“Although the moving party bears the initial burden of establishing

that there are no genuine issues of material fact,” Weinstock, 224

F.3d at 41, if the movant demonstrates an absence of such issues,

a limited burden of production shifts to the nonmovant, who must

“demonstrate more than some metaphysical doubt as to the material

facts, . . . [and] must come forward with specific facts showing

that there is a genuine issue for trial.”                   Aslanidis v. U.S. Lines,

Inc., 7 F.3d 1067, 1072 (2d Cir. 1993)(quotation marks, citations

and emphasis omitted). Furthermore, “unsupported allegations do

not create a material issue of fact.”                     Weinstock, 224 F.3d at 41;

see also BellSouth Telecomms., Inc. v. W.R. Grace & Co., 77 F.3d

603, 615 (2d Cir. 1996) (“[I]t is insufficient for a party opposing


                                            -8-
     Case 3:18-cv-00711-AWT Document 123 Filed 02/12/21 Page 9 of 17



summary judgment merely to assert a conclusion without supplying

supporting arguments or facts.”). If the nonmovant fails to meet

this burden, summary judgment should be granted.

III. DISCUSSION

     The Plaintiff has met his initial burden with respect to each

of the six issues that are the subject of his motion. He has also

shown that he is entitled to the requested injunctive relief.

     A.   Issue One

     The Plaintiff seeks judgment as a matter of law with respect

to the question of whether from November 12, 2015 to December 31,

2015 the defendants failed to pay the required overtime to certain

of their employees who worked more than 40 hours in a workweek.

     “Under the FLSA, employees who work more than 40 hours per

week must be compensated for each hour worked over 40 at a rate

not less than one and one-half times the regular rate at which he

is employed.” Young v. Cooper Cameron Corp., 586 F.3d 201, 204 (2d

Cir. 2009)(internal quotation marks omitted)(quoting 29 U.S.C. §

207(a)(1)). “To establish liability under the FLSA on a claim for

unpaid overtime, a plaintiff must prove that he performed work for

which he was not properly compensated, and that the employer had

actual or constructive knowledge of that work.” Kuebel v. Black &

Decker, 643 F.3d 352, 361 (2d Cir. 2011).

     The Wage and Hour Division reviewed the defendants’ payroll

records and found that for the period from November 12, 2015 to


                                  -9-
     Case 3:18-cv-00711-AWT Document 123 Filed 02/12/21 Page 10 of 17



December 31, 2015 Care at Home paid straight time wages to certain

of its caregiving employees for hours worked over 40 hours per

week, as opposed to the overtime premium. The defendants had

constructive knowledge, at least, of that overtime worked from

their own payroll records. In addition, Daniel Karp admitted in

his deposition that Care at Home paid straight time to employees

for hours worked over 40 per week during that time period. While

the defendants contend that “the state of the law was uncertain”,

they did not assert that they were unaware that employees who had

worked more than 40 hours in a workweek were not paid the overtime

premium.   Defendants’     Response    to    Plaintiff’s    Rule    56(a)(2)

Statement of Undisputed Material Facts, ECF No. 114, (“Defs.’ Rule

56(a)(2) Statement”) at ¶23.

     B.    Issue Two

     The Plaintiff seeks judgment as a matter of law with respect

to the question of whether the defendants owe their employees back

wages in the amount of $19,301.18 for this 2015 overtime violation.

     The Wage and Hour Division calculated the back wages owed for

the 2015 overtime violation using the defendants’ payroll records

and utilized the methodology described above. The Wage and Hour

Division   calculated     that   the   total    back   wages     owed   to    be

$19,301.18,   and   the   defendants    do     not   challenge    either     the

authenticity of the payroll records or the calculation of the

amount of overtime back wages. They merely assert that they do not


                                   -10-
      Case 3:18-cv-00711-AWT Document 123 Filed 02/12/21 Page 11 of 17



admit that the Wage and Hour Division’s “[c]onclusion was legally

correct.” Id. at ¶28.

      C.   Issue Three

      The Plaintiff seeks judgment as a matter of law with respect

to the question of whether liquidated damages in the amount of

$19,301.18 are warranted for this 2015 overtime violation.

      Under 29 U.S.C. §216(c), an employer who violates the minimum

wage and/or overtime provisions of the FLSA can be held liable for

liquidated damages in addition to past due wages.         Under 29 U.S.C.

§260, “[I]f the employer shows to the satisfaction of the court

that the act or omission giving rise to such action was in good

faith and that he had reasonable grounds for believing that his

act or omission was not a violation of the [FLSA]. . .the court

may, in its sound discretion, award no liquidated damages or award

any amount thereof not to exceed the amount specified in section

216   of   this   title.”   “[T]he     employer   bears   the   burden   of

establishing, by plain and substantial evidence, subjective good

faith and objective reasonableness.” Reich v. S. New Eng. Telecomm.

Corp., 121 F.3d 58, 71 (2d Cir. 1997)(internal quotation marks

omitted). “Good faith, which [an] employer must show to avoid

liquidated damages under [the] FLSA, requires more than ignorance

of prevailing law or uncertainty about its development; it requires

that [the] employer first take active steps to ascertain dictates

of [the] FLSA and then move to comply with them.” Id.


                                     -11-
     Case 3:18-cv-00711-AWT Document 123 Filed 02/12/21 Page 12 of 17



     The defendants assert that “[w]hile it is technically true

that Defendants’ defense to liquidated damages for the November –

December, 2015 overtime is based on ‘ignorance of the law’ in the

literal sense, that is because the state of the law during this

particular time period was in flux – hence why the U.S. Department

of Labor took the position that it would not even always enforce

the Rule during this exact same time period.” Defs.’ Rule 56(a)(2)

Statement at ¶23. The defendants argue that “[i]t is against this

backdrop that the Court should evaluate whether CAH can show it

acted in good faith and had objectively reasonable grounds for

believing that it would not be subject to a lawsuit for failure to

pay overtime during the above-referenced. . . .” Defendants’

Memorandum in Opposition to Plaintiff’s Motion, ECF No. 117,

(“Defs.’ Memo”), at 5. Thus, while the defendants suggest that at

trial they would be able to produce evidence establishing that

they acted in good faith, i.e. that they took active steps to

ascertain the dictates of the FLSA and moved to comply with them,

they offer no such evidence in opposition to the motion for summary

judgment. But to survive summary judgment, the defendants have the

burden of creating a genuine issue of material fact now, not at

some future time, and they have failed to produce evidence that

could support a conclusion that they acted in good faith.




                                  -12-
       Case 3:18-cv-00711-AWT Document 123 Filed 02/12/21 Page 13 of 17



       D.     Issue Four

       The Plaintiff seeks judgment as a matter of law with respect

to the fact that from January 1, 2010 through at least October 23,

2016    the   defendants   deducted    improper    amounts   from   certain

employees’ wages for meals.

        Under 29 U.S.C. §3(m), the “‘[w]age’ paid to any employee

includes the reasonable cost, as determined by the Administrator

[of the Wage and Hour Division], to the employer of furnishing

such employee with board, lodging, or other facilities, if such

board, lodging, or other facilities are customarily furnished by

such employer to his employees.” “The meaning and intent of this

statutory language is clear: Congress explicitly authorized a wage

paid by an employer to an employee to include the reasonable cost

of lodging, board, and other facilities which confer similar

benefits on employees, and which are customarily furnished by the

employer to his employees.” Soler v. G. & U., Inc., 833 F.2d 1104,

1108 (2d Cir. 1987). “If an employer absorbs this expense for an

employee, it is only equitable and reasonable that the employee

‘reimburse’ the employer from wages earned.” Id.

       Under 29 C.F.R. §516.27(a), “an employer who makes deductions

from the wages of employees for board, lodging, or other facilities

. . . shall maintain and preserve records substantiating the cost

of furnishing each class of facility except as noted in paragraph

(c) of this section.” (Internal quotation marks omitted). During


                                    -13-
      Case 3:18-cv-00711-AWT Document 123 Filed 02/12/21 Page 14 of 17



the relevant period, Care at Home deducted $33 per day for food

and   lodging   from   24-hour   live-in   employees’    wages   if   those

employees worked at least two or three live-in shifts per week.

The defendants, however, provided no records justifying those

deductions. Consequently, in calculating the back pay owed to those

employees, the Wage and Hour Division gave Care at Home the maximum

allowable credit permissible under applicable regulations, which

was $10.88 per day. Although the defendants asserted that $22 of

the total deduction was for food, they produced no records that

justified allowing a meal credit of more than $10.88 per day per

employee. Nor will they be able to produce such records in the

future because of the court’s order on sanctions, which precludes

them from relying on any such documents.

      E.   Issue Five

      The Plaintiff seeks judgment as a matter of law with respect

to the fact that Care at Home and Daniel Karp are properly

considered employers under §3(d) of the FLSA.

      “To be held liable under the FLSA, a person must be an

employer, which § 3(d) of the statute defines broadly as any person

acting directly or indirectly in the interest of an employer in

relation to an employee.” RSR Sec. Servs., 172 F.3d 132, 139 (2nd

Cir. 1999) (internal quotation marks omitted). “[T]he overarching

concern is whether the alleged employer possessed the power to

control the workers in question, . . . with an eye to the economic


                                   -14-
       Case 3:18-cv-00711-AWT Document 123 Filed 02/12/21 Page 15 of 17



reality presented by the facts of each case.” Id (internal citation

omitted). Care at Home and Daniel Karp do not contest that they

are    employers     for   purposes   of   the   FLSA,    and   the   Plaintiff

demonstrated in its papers why Daniel Karp meets all four factors

of the economic realities test. See id (“Under the economic reality

test, the relevant factors include whether the alleged employer

(1) had the power to hire and fire the employees, (2) supervised

and    controlled      employee     work     schedules    or    conditions   of

employment, (3) determined the rate and method of payment, and (4)

maintained         employment     records.”)(internal      quotation      marks

omitted).

       F.    Issue Six

       The Plaintiff seeks judgment as a matter of law with respect

to    the   fact    that   the   defendants    violated   the    recordkeeping

provisions of the FLSA by failing to maintain certain records

supporting their deductions from employees’ wages and by failing

to maintain complete records of employees’ hours worked.

       An employer who makes deductions from the wages of employees

pursuant to Section 3(m) of the FLSA for lodging and meals in

overtime     workweeks,      “shall    maintain     and    preserve    records

substantiating the cost of furnishing” those items for which

deductions are made. 29 C.F.R. § 516.27(a). The defendants admit

in their opposition that they did not maintain or produce such

records. See Defs.’ Memo at 7 (“Indeed, the only records Defendants


                                      -15-
     Case 3:18-cv-00711-AWT Document 123 Filed 02/12/21 Page 16 of 17



did not maintain and thus did not produce, which are relevant to

this litigation, are records pertaining to the value determination

of the lodging and meal credits.”).

     The Plaintiff also maintains that “Defendants have failed to

produce complete records of hours worked, . . . and based on the

Court’s order on sanctions cannot now rely on any documents they

failed to produce. . . .”          Plaintiff’s Memo in Support, ECF No.

109-1 (“Pl.’s Memo”) at 15. The court agrees. While the defendants

assert that they have produced “such records, and Plaintiff itself

relied on those very records when determining the amount of

overtime   owed   to   the   employees.     .    .”,    Defs.’   Rule    56(a)(2)

Statement at ¶40, the defendants do not maintain that they produced

all records of each type, as opposed to merely some records of the

required type. Rather, they argue that the Plaintiff’s allegations

in this regard are “wholly immaterial to the actual issues in this

case.” Id. But one of the issues in this case is recording keeping

violations. Moreover, the defendants conceded in an email that

they failed to keep records of all hours worked each workday by

each employee. See Decl. of Att’y Fromm, ECF No. 119-2, Ex. A-1 at

2.

     G.    Injunctive Relief

     The   Plaintiff    requests     that       the    court   issue    an   order

permanently   enjoining      and   restraining        the   defendants,      “their

agents, servants, employees, and those persons in active concert


                                     -16-
      Case 3:18-cv-00711-AWT Document 123 Filed 02/12/21 Page 17 of 17



or participation with them, or acting in their interest and behalf,

from violating the provisions of §§ 207, 211, and 215(a)(2) of the

FLSA, and [requests]. . . such other and further relief as may be

necessary or appropriate, including an order under 29 U.S.C. § 217

restraining Defendants from withholding the payment of overtime

compensation found by the Court to be due employees.” Pl.’s Memo

at 16-7. Based on the court’s conclusions set forth above, the

request for injunctive relief is being granted.

IV.   CONCLUSION

      For the reasons set forth above, Plaintiff’s Motion for

Partial Summary Judgment (ECF No. 109) is hereby GRANTED. The court

will issue a separate injunction order.

      It is so ordered.

      Dated this 12th day of February 2021, at Hartford,

Connecticut.



                                                   /s/ AWT
                                               Alvin W. Thompson
                                          United States District Judge




                                   -17-
